Citation Nr: 0637225	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from June 1969 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

On substantive appeal in April 2004, the veteran requested to 
appear at a hearing before a member of the Board.  By 
correspondence received in May 2004, he indicated that he 
preferred a hearing before a Decision Review Officer instead 
of a Board hearing.  In June 2004, the veteran received 
notice of a hearing scheduled to be held on September 8, 
2004; however, he failed to appear and opted to have a 
compensation and pension examination.  The veteran has not 
requested another hearing.  Thus, no additional development 
in this regard is warranted.


FINDING OF FACT

The veteran has level I hearing in his left ear, and level I 
hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran argues that a compensable disability rating is 
warranted for his bilateral hearing loss.  He argues that he 
must wear hearing aids, and that he has "functional 
impairment" for which a compensable rating is warranted 
because he is a teacher and a coach, and he has difficulty 
communicating with his students.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), in its January 2003 rating decision 
which granted service connection for bilateral hearing loss, 
the RO determined that the veteran underwent an 
"aggravation" of hearing loss during service.  The post-
service medical evidence includes a VA examination report, 
dated in September 2002, which shows that the veteran was 
found to have bilateral high frequency hearing loss beginning 
at 2,000 Hz.  Reports from a private health care provider, 
dated in 2002, also note severe high Hz SNHL I(sensorineural 
hearing loss).  

In January 2003, the RO granted service connection for 
bilateral hearing loss, evaluated as 0 percent disabling 
(noncompensable).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c )(West 2002).  In 
June 2003, the veteran filed a claim for a compensable 
rating.  In December 2003, the RO denied the claim.  The 
veteran has appealed.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, in this case entitlement to a compensable disability 
rating for bilateral hearing loss, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

The relevant medical evidence includes a VA examination 
report, dated in September 2003.  The report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
35
60
60
LEFT
N/A
5
55
55
50

These results show an average decibel loss of 40 in the right 
ear and 41 in the left ear.  Speech recognition ability was 
100 percent in the right ear, and 92 percent in the left ear.  

A VA examination report, dated in September 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
35
60
60
LEFT
N/A
5
55
55
50

These results show an average decibel loss of 40 in the right 
ear and 41 in the left ear.  Speech recognition ability was 
100 percent in the right ear, and 100 percent in the left 
ear.  The report notes hearing within normal limits in the 
low frequencies sharply falling to a moderate mid-to-high 
frequency SNHL bilaterally.  

Reports from Rick Erickson, M.D., dated in December 2002, 
with attachments, note that the veteran has sensorineural 
hearing loss and that hearing aid placement has been 
recommended.  The attachments include audiometric tests which 
contain only charted results.  The Board will not attempt to 
interpret these reports in order to obtain decibel losses.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A March 
2004 statement from Dr. Erickson notes that the veteran has 
bilateral high frequency SNHL.  

The two aforementioned VA examination reports contain 
identical findings for decibel loss at all relevant 
frequencies, as well as average decibel loss in each ear.  
They also show that the veteran's speech recognition scores 
were no less than 100 percent in the right ear, and 92 
percent in the left ear.  Based on these audiometric 
findings, this translates to level I hearing in the right ear 
and level I hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  Accordingly, the claim must 
be denied.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. at 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for bilateral hearing loss.  Thus, 
there is no reasonable doubt to be resolved.  The veteran may 
always advance an increased rating claim if the severity of 
his hearing loss disability should increase in the future.


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in August 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the August 2003 letter was sent to 
the veteran prior to the RO's December 2003 decision that is 
the basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


